Citation Nr: 1019822	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hypertension, to 
include as due to exposure to environmental hazards.

4.  Entitlement to service connection for ulnar neuritis, 
left upper extremity.

5.  Entitlement to an initial compensable disability rating 
for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992, 
and has a period of active duty for training from June 25, 
1987 to September 10, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for:  
neck pain; back pain; hypertension, to include as due to an 
undiagnosed illness; and ulnar neuritis, left upper 
extremity.  The August 2006 rating decision also granted the 
Veteran's claim of entitlement to service connection for 
sinusitis and assigned the same an initial noncompensable 
disability rating, effective September 1, 2005. 

The RO adjudicated the Veteran's claim of entitlement to 
service connection for hypertension to include as due to an 
undiagnosed illness.  However, upon review of the Veteran's 
statements in support of his claim, the Board finds that the 
Veteran asserted entitlement to service connection for 
hypertension to include as due to exposure to environmental 
hazards while serving in Southwest Asia.  

The issues of entitlement to service connection for 
hypertension, to include as due to exposure to environmental 
hazards, and ulnar deviation, left upper extremity, addressed 
in the REMAND portion of the decision below, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.








FINDINGS OF FACT

1.  The most probative evidence of record indicates that the 
Veteran's neck disorder first manifested many years after 
service and is unrelated to his active service, or any 
incident therein.  

2.  The most probative evidence of record indicates that the 
Veteran's back disorder first manifested many years after 
service and is unrelated to his active service, or any 
incident therein.  

3.  Since June 27, 2006, the Veteran's sinusitis has been 
manifested by six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by the 
Veteran's active service, and may not be presumed as such.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A back disorder was not incurred in or aggravated by the 
Veteran's active service, and may not be presumed as such.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  The criteria for a 10 percent disability rating for 
sinusitis have been met since June 27, 2006.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.97, Diagnostic Codes (DCs) 6510, 6511, 
6512, 6513, 6514 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As a preliminary matter, the Board notes that the Veteran's 
claim of entitlement to an initial compensable disability 
rating for sinusitis arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded a VA 
examination in June 2006.  The Veteran has not indicated that 
he was seen regarding his sinusitis by any provider or at any 
time other than the treatment reflected in the current 
records on file.  Therefore, all identified and authorized 
post-service treatment records available and relevant to the 
issue on appeal have been requested or obtained.  Based upon 
the above, the Board finds that VA has satisfied its duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

As to the Veteran's claims of entitlement to service 
connection, in a November 2005 letter, before the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in an April 
2006 letter.  However, as the preponderance of the evidence 
is against the claims of entitlement to service connection 
for a neck disorder and a back disorder, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  See Dingess/Hartman v. Nicholson.

The purpose behind the notice requirement has been satisfied 
and the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claims of entitlement to service 
connection for a neck disorder and a back disorder, the 
Veteran was afforded a VA examination July 2006 and specific 
opinions as to his claims were obtained.    

In this case, the Veteran's service treatment records and all 
identified, available, and authorized post-service VA and 
private treatment records relevant to the issues on appeal 
have been requested or obtained.  The Board notes here that 
the Veteran reported that he was unable to obtain a number of 
his private treatment records as such had been destroyed.  
Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

The Veteran seeks service connection for a neck disorder and 
a back disorder.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection, in this case, arthritis, manifested 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133, 1131, 1133 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  38 U.S.C.A.           § 1154(b) (2009), 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 
498 (1995).  The Veteran in the instant case served during 
peacetime and wartime.  The Veteran's service personnel 
records indicate that he was in Southwest Asia from August 
28, 1990 to March 23, 1991.  The Veteran's military 
occupational specialty is listed as military police.  
However, the Veteran's service personnel records, including 
his service separation form, show no awards or decorations 
for combat service.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

The Board finds that the first element for direct service 
connection, medical evidence of a current disability, has 
been met.  On VA examination in July 2006, the Veteran was 
diagnosed with cervical neural foraminal stenosis and 
degenerative disc disease (DDD) of the thoracic spine with 
disc protrusion.  Thus, there exists medical evidence of a 
current disability as to the Veteran's neck and back.

As to the second element for direct service connection, 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury, the 
Board finds such has been met as to the Veteran's neck only. 

The Veteran's service treatment records dated in August 1991 
indicate that he complained of neck pain over three days from 
moving furniture.  The Veteran was diagnosed with a pulled 
muscle and prescribed medication.  Treatment records in 
November 1991 indicate that the Veteran complained of neck 
pain over 2 hours and reported that he fell down.  The 
Veteran was diagnosed with a neck spasm and prescribed 
medication.  Additional treatment records dated in November 
1991 indicate that the Veteran complained of neck pain over 
four months.
Report of Medical Examination, dated in April 1992 and 
conducted for the purpose of separation from service, is 
silent for any musculoskeletal abnormalities.  Report of 
Medical History, dated at that time and completed by the 
Veteran, indicates that he reported that he was treated 
several times in November 1991 for neck pain.

While the Veteran's service treatment records demonstrate 
that he incurred a neck injury, there is no probative 
evidence of an in-service incurrence or aggravation of a 
disease or injury as to the Veteran's back.  

The Veteran, in a September 2006 statement and undated 
statements, asserts that he was treated for neck and back 
pain during service.  The Veteran reported that during two of 
the three above-described instances of in-service treatment 
wherein he was treated for neck pain, he was also treated for 
back pain. 

The Veteran has submitted a number of statements from his 
friends, each dated in February 2007, and an additional 
undated statement from a friend.  The Veteran's wife 
submitted an undated statement.  In the statements, the 
Veteran's friends reported that the Veteran has experienced 
neck and back pain that has affected his ability to work and 
participate in recreation.  The Veteran's friends reported 
that he has sought relief from physical therapy and pain 
medication.  One friend reported that he had discussed the 
issue with the Veteran and the only injury to which the 
Veteran could relate his current neck and back pain was one 
he incurred during service.  The friend reported that the 
Veteran told him that he has experienced gradual pain since 
service.  The Veteran's wife reported that the Veteran hurt 
his back and neck during service.  

The Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of a back disorder during 
service.  At the time of the Veteran's April 1992 service 
separation examination, the examiner did not find evidence of 
any abnormalities of the musculoskeletal system.  While the 
Veteran, at the time of his April 1992 Report of Medical 
History, asserted that he had been treated for neck pain 
during service, he specifically denied a history of recurrent 
back pain.  

Although the Veteran is certainly competent to state that he 
injured his back during service, and his wife is competent to 
state that the Veteran informed her that he injured his back 
during service, the Board does not find the contentions to be 
credible and thus assigns no probative value to the same.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
There is simply no evidence corroborating the statements of 
the Veteran and his wife.  It is significant that while 
during the course of the present appeal the Veteran asserts 
that his in-service treatment for a neck injury included 
treatment for his back, his service treatment records 
indicate the Veteran did not report back pain, nor were 
clinical findings related to the back included in the 
treatment reports.  There is no evidence that any treatment 
provider during service, in the course of treating the 
Veteran's neck, treated the Veteran's back.  Also, as 
discussed above, the Veteran's service separation examination 
and medical history do not support the conclusion that he 
incurred a back injury during service. 

Assuming arguendo that the Veteran's incurred a back injury 
during service, the Board turns to a discussion of whether 
the third element required for direct service connection, 
medical evidence of a nexus or causal relationship to 
service, is met as to the Veteran's back disorder as well his 
neck disorder.

The Veteran underwent VA examination in July 2006.  The Board 
notes that at that time, the examiner noted the Veteran's in-
service treatment for cervical pain.  However, as the 
examiner described the Veteran's in-service treatment in a 
different portion of the examination report, she noted the 
Veteran's in-service history and referred to each instance 
wherein the Veteran was treated for neck pain as an instance 
of treatment to include his back.  Specifically, the examiner 
referred to the Veteran's complaints as one condition, 
cervical/thoracic.  As discussed above, however, in-service 
complaint, treatment, or diagnosis of a back disorder is not 
supported by the record.  The examiner noted that the Veteran 
reported that he obtained post-service treatment for his neck 
and back from a private provider for eight years and is 
currently in treatment for the same. 

In July 2006, subsequent to extensive physical examination, 
to include review of results of magnetic resonance imaging 
(MRI), the examiner diagnosed the Veteran with diagnosed with 
cervical neural foraminal stenosis and DDD of the thoracic 
spine with disc protrusion.  The examiner opined that the 
Veteran's neck and back disorders were not related to his 
active service.  The examiner reasoned that while the Veteran 
was treated during service for cervical spine muscle spasms 
on several occasions, his April 1992 separation physical 
examination is silent for evidence of any cervical/thoracic 
disabilities.  The examiner further reasoned that there is no 
evidence of injury or trauma to the thoracic spine and no 
evidence of chronicity of a cervical spine condition after 
leaving the military for 10 years.  The examiner noted that 
she had reviewed the Veteran's claims file. 

The Veteran's private chiropractor, in a letter dated in 
August 2006, reported that the Veteran denied any recent 
trauma or injuries to his neck or back and reported that he 
the only trauma which he could relate to his spine was one in 
the Army wherein he fell on his neck and upper back from four 
or five feet.  The chiropractor wrote that the Veteran 
reported that he had experienced some amount of neck and back 
pain since that time.  The chiropractor noted findings from 
her physical examination of the Veteran in January 2006, and 
results of his x-ray examination and MRI testing.  The 
chiropractor opined that a significant trauma could be a 
predisposing factor for early DDD and joint disease as well 
as a progression of the condition.  She further opined that 
is more likely than not that the Veteran's current neck and 
back pain are related to his November 1991 in-service injury.  
She reasoned that there was no evidence of new injuries or 
trauma to the Veteran's cervical or thoracic spine. 
 
The Veteran's private physician, in a letter September 2006 
letter, reported that the he had seen the Veteran initially 
in January 2006.  The physician reported that review of the 
Veteran's MRI studies and physical examination certainly 
revealed that the Veteran had cervical degeneration with 
stenosis and thoracic degeneration.  The physician opined 
that it was possible that the Veteran's current complaints of 
cervical and thoracic spine pain were related to the injuries 
he sustained while in service.  Nevertheless, the Board notes 
that, in Bloom v. West, 12 Vet. App. 185, 187 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  See Miler v. West, 
11 Vet. App. 345, 348 (1998) (A bare conclusion, even when 
reached by a health care professional is not probative 
without a factual predicate in the record.). 

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  There is no evidence that the VA examiner and 
the Veteran's private chiropractor and physician are not 
sufficiently qualified.  Because the VA examiner and the 
Veteran's private chiropractor and physician are so 
qualified, their medical opinions constitute competent 
medical evidence.  

However, greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds that the opinion rendered by 
the VA examiner is more probative than the opinions rendered 
by his private chiropractor and physician.  

The opinions rendered by the Veteran's private chiropractor 
and physician were made without the benefit of a review of 
the Veteran's claims file.  As relevant facts related to the 
Veteran's medical history were included in his claims file, 
it is significant in this case that the private chiropractor 
and physician did not have the benefit of such facts.  The 
Board notes, however, that the review of a Veteran's claims 
file, as it pertains to obtaining an overview of a Veteran's 
medical history, is not a requirement for a private medical 
opinion, and such opinion may not be discounted solely 
because the private clinician did not review the claims file.  
Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 
1, 2008).

In this case, a review of the Veteran's claims file would 
have provided the private chiropractor and physician an 
opportunity to consider the absence of complaint, treatment, 
or diagnosis related to the Veteran's back and report of his 
April 1992 service separation physical examination and 
medical history.  The private chiropractor and physician 
would have been made aware that there is no clinical evidence 
that the Veteran incurred a back injury during service and 
that no musculoskeletal abnormalities were found on physical 
examination at the time of his separation, five months 
subsequent to his November 1991 neck injury.  As such, the 
private chiropractor and physician's opinions, rendered 
without consideration of the evidence contained in the 
Veteran's service treatment records, are of little probative 
value.

The Board observes that the opinion rendered at the time of 
the July 2006 VA examination was based on a factual premise 
after consideration of the Veteran's entire claims file.  The 
thoroughness of the examination, opportunity to review 
relevant facts related to the Veteran's case history, and 
reasons and bases provided for the July 2006 opinion that the 
Veteran's neck and back disorders are not related to service, 
make such more probative than the opinions rendered by the 
Veteran's private chiropractor and physician. 

The Board has considered the Veteran's assertions that his 
neck and back disorders are related to his service.  However, 
to the extent that the Veteran ascribes his current disorders 
to service, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  The Veteran is not competent to ascertain the 
etiology of his neck and back disorders, as the causative 
factor for the same are not readily subject to lay 
observation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 
(1994).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
the most probative evidence of record does not establish a 
medical nexus between the Veteran's neck disorder or back 
disorder and his active service, service connection for the 
same is not warranted.  

The Board notes that the Veteran asserts that he received 
post-service private treatment for neck and back pain since 
his separation from service, and that records of such are not 
available.  It is significant that during private treatment 
in July 2003 he reported the onset of his neck and back pain 
several months prior, and such records are silent for any 
reported history of in-service injury or continuous 
treatment.  Thus, the record establishes that many years 
after service, the Veteran has a neck disorder and a back 
disorder. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(normal medical findings at the time of separation from 
service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim).  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claims. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, service connection on a direct basis is not warranted 
because the most probative evidence of record does not 
establish that the Veteran's neck disorder or back disorder 
are related to his active service.  Service connection is 
also not warranted on a presumptive basis as to the Veteran's 
neck and back disorders, which have been diagnosed to include 
degenerative elements, because the same did not manifest to a 
compensable degree within one year of separation from active 
service.

As the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for a neck 
disorder and a back disorder, the benefit of the doubt rule 
does not apply and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2009).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

The Veteran contends that he is entitled to an initial 
compensable disability rating for sinusitis.  The disability 
is currently rated noncompensably under DC 6513, effective 
September 1, 2005.

Under DC 6513, a noncompensable evaluation is assigned for 
sinusitis that is detected by an x-ray examination only.  A 
10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A maximum 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, DC 6513 (2009).  An 
incapacitating episode is one which requires bedrest 
prescribed by a physician and treatment by a physician.  Id., 
at Note.

In addressing the applicability of other rating criteria 
pertaining to sinusitis, the Board finds that other DCs 
contemplating sinusitis are not applicable.  The Veteran's 
condition has not been described as sinusitis, pansinusitis, 
chronic; sinusitis, ethmoid, chronic; sinusitis, frontal, 
chronic; or sinusitis, sphenoid, chronic.  38 C.F.R. § 4.97, 
DCs 6510, 6511, 6512, 6514 (2009).

Private treatment records dated in August 2005 indicate that 
the Veteran reported that he began to experience sneezing and 
rhinorrhea on the left and resumed using allergy medication.  
Physical examination revealed mucosa moist with mild edema 
and moderate hypertrophy in the turbinates.  

Private treatment records dated in September 2005 indicate 
that the Veteran reported that he had experienced some nasal 
congestion and sinus pressure in the maxillary regions, and 
that such was better than normal for that time of year.  The 
Veteran denied excessive postnasal drip.  Physical 
examination revealed mucosa moist with mild edema and 
moderate hypertrophy in the turbinates.  

Private treatment records dated in October 2005 indicate that 
the Veteran reported that he was taking allergy medication, 
that his allergy symptoms were worse at that time of year, 
and that he would consider immunotherapy.  Physical 
examination revealed mucosa mildly edema.   

On VA physical examination in June 2006 the Veteran 
complained of headaches that occurred from once to six times 
each week, frequent difficulty breathing through the nose, 
nasal congestion, and pain and pressure in the mid face.  The 
Veteran reported that he experienced mild relief with his 
daily medication regimen.  On physical examination the 
Veteran demonstrated 50 percent nasal obstruction, without 
polyps, and septal deviation.  The examiner did not find 
evidence of sinus disease.  The examiner noted results of a 
prior CT scan revealing that the Veteran had mucous retention 
cysts and left septal deviation.  The Veteran was diagnosed 
with septal deviation with bilateral maxillary mucoceles.    

At the time of the June 2006 VA examination the examiner 
noted that the Veteran experienced six non-incapacitating 
episodes of sinusitis each year, characterized by headache, 
fever, purulent discharge, and sinus pain.  The examiner also 
noted that the Veteran experienced three incapacitating 
episodes of sinusitis each year that required prolonged use 
of antibiotics.  The Board notes, however, that 
incapacitating episodes are defined by 38 C.F.R. § 4.97, DC 
6513, Note, as requiring bedrest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.97, DC 6510, 
Note.  While the Veteran has been prescribed antibiotics for 
his sinusitis, there is no clinical evidence of record to 
support the conclusion that the Veteran experienced an 
incapacitating episode of sinusitis.  

One of the Veteran's private physicians, in a letter dated in 
August 2006, reported that the Veteran has had chronic and 
recurring sinusitis for years.  The physician reported that 
the Veteran had infections approximately four times that year 
and had been treated with antibiotics, antihistamines, and 
intranasal steroid sprays.  The physician reported that the 
Veteran's related symptoms included nasal drainage, 
congestion, post nasal drip, and headaches.  

Another private physician, in a letter also dated in August 
2006, reported that the Veteran had frequent attacks of 
sinusitis.  The physician reported that the Veteran was seen 
at least five times from January 2005 to January 2006 for 
sinus-related problems.  

In a March 2007 statement, the Veteran asserted that he is 
entitled to a 30 percent disability rating for sinusitis.  
The Veteran reported that he has been prescribed antibiotics 
for 30 consecutive days on one occasion and reported that he 
misses work due to medical appointments for his sinusitis. 

As discussed above, a 10 percent disability rating is 
warranted for allergic rhinitis if the symptomatology of the 
same includes one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's 
sinusitis most closely approximates a 10 percent disability 
rating since June 27, 2006, the date of the VA examination.  
In this case, the Veteran's sinusitis is manifested by six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

The Veteran has provided clinical evidence that he has been 
treated for his sinusitis on many occasions and that he was 
prescribed antibiotics for a period of 30 consecutive days on 
one occasion.  However, there is no evidence that the Veteran 
has experienced any incapacitating episodes, as defined by 38 
C.F.R. § 4.97, DC 6513, Note, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, as is 
required for a 30 percent disability rating.  Further, there 
is no evidence that the Veteran underwent radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, as is required for a maximum 50 percent disability 
rating. 

Finally, there is no evidence that the level of the Veteran's 
disability is beyond that contemplated by the rating 
schedule, nor does the disability picture exhibit other 
related factors showing unusual or exceptional 
characteristics sufficient to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, with respect to 
the Veteran's claim for an initial compensable disability 
rating for sinusitis, the Board finds that a claim for a TDIU 
is not raised by the record.  Specifically, the Veteran is 
employed.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  

As such, a 10 percent disability rating, but no more, for 
sinusitis is warranted, effective June 27, 2006.


ORDER

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.

Subject to the law and regulations governing payment of 
monetary benefits, since June 27, 2006, a 10 percent 
disability rating, but no more, for sinusitis, is granted.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for 
hypertension, to include as due to exposure to environmental 
hazards, and ulnar neuritis, left upper extremity.

At the time of the Veteran's April 1992 Desert Shield/Storm 
Out Processing Checklist, the Veteran reported that he had 
been exposed to close proximity blast, lived or worked in 
close proximity to the local population, and ate locally 
purchased meat, fish, poultry, or dairy products.  In two 
undated statements, the Veteran also asserts that he was 
exposed to Anthrax in the form of shots and that he was given 
pills to protect against chemical agents.  

The Veteran's private physician, in a statement dated in 
September 2006, reported that he had been following the 
Veteran for hypertension.  The physician reported that the 
Veteran brought service treatment records dated in 1991, 
demonstrating blood pressure readings of 149/89, 186/80, and 
156/90.  The physician reported that he felt that the Veteran 
had hypertension at that time.  

It is significant to note that the 1991 service treatment 
records that the Veteran brought to his private physician 
represented only three of the twenty-two blood pressure 
readings of record during service.  Further, one of the 
above-described three blood pressures appears to be 
incorrect.  There is no record that the Veteran demonstrated 
blood pressure of 149/89 in 1991.  The Veteran did, however, 
demonstrate blood pressure of 149/80 in October 1991.  Thus, 
it appears that the Veteran's private physician based his 
opinion that the Veteran had hypertension during service on 
incorrect medical information, and without the benefit of 
reviewing the entirety of the Veteran's service treatment 
records that contain evidence of numerous blood pressure 
readings.  

It is not clear to the Board whether there exists a 
relationship between the Veteran's hypertension and his 
active service, including consideration of exposure to 
environmental hazards.  Thus, on remand the AMC should 
provide the Veteran a VA examination and obtain a sufficient 
medical opinion.  

As to the Veteran's claim of entitlement to service 
connection for ulnar neuritis, left upper extremity, the 
Board notes that the Veteran underwent VA examination in July 
2006.  At that time, the VA examiner reported that the 
Veteran did not demonstrate radiculopathy related to the 
cervical spine and opined that the Veteran's ulnar neuritis 
was not caused by or was a result of service.  

Because the VA examiner did not provide a rationale for her 
opinion regarding the Veteran's ulnar neuritis, the etiology 
of the same remains unclear to the Board, and the Board has 
no discretion and must remand the claim.  Thus, on remand, 
the RO should obtain a sufficient medical opinion as to the 
relationship between the Veteran's ulnar neuritis, left upper 
extremity, and his period of service.  When medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination for 
hypertension.  The examiner must opine 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran's 
hypertension was incurred in service or 
is related to any incident of service, 
including consideration of his elevated 
blood pressure readings during service 
and exposure to environmental hazards 
in Southeast Asia.  

2.  Forward the Veteran's claims file 
to the examiner who conducted the VA 
examination in July 2006.  The examiner 
must provide a rationale for her 
opinion that the Veteran's ulnar 
neuritis, left upper extremity, was not 
incurred in service or was related to 
any incident of service, including 
consideration that such is related to 
his cervical spine.  In this regard, 
the examiner must comment upon the 
Veteran's June 1991 in-service 
diagnosed localized subjective 
hypothesias of the left hand.  If the 
examiner who performed the July 2006 VA 
examination is not available, or if the 
examiner determines that another VA 
examination is required, schedule the 
Veteran for such examination.

The claims file should be made 
available to each examiner for review 
in conjunction with the opinions or 
examinations, and the examiners should 
note such review.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to any scheduled 
examinations.

3.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claims of entitlement to service 
connection for hypertension, to include 
as due to exposure to environmental 
hazards, and ulnar neuritis, left upper 
extremity, considering any additional 
evidence added to the record.  If the 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of any examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


